1. Pit’s NOA Based Upon a Constitutional Question (COA02-377)
2. Pit’s PDR Under N.C.G.S. § 7A-31
3. Defs’ Motion to Dismiss Appeal
4. Defs’ Conditional PDR as to Additional Issues
5. Pit’s Motion for Temporary Stay
6. Pit’s Petition for Writ of Supersedeas
7. Pit’s Alternative Petition for Writ of Mandamus
8. Pit’s (Carol Bennett) PWC to Review the Order of the COA
9. Pit’s (Louis Dalenko Estate by Carol Bennett) PWC to Review the Order of the COA
2. Denied
3. Allowed
4. Dismissed as Moot
5. Denied 08/18/03
6. Denied 08/18/03
7. Denied 08/18/03
8. Denied
9. Denied